DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5, 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Marx et al., U.S. 2012/0120327, in view of Behun, et al., CA 2620039 A1.
13.    (Currently Amended) A method comprising:
providing on a shelf of a retailer a SINGLE shelf edge label digital display configured to be mounted along AN ENTIRE LENGTH OF an edge of the shelf wherein the digital display further includes a digital divider line configured to create a plurality of separate visual frames, WHEREIN A DISPLAY AREA OF THE SEPARATE VISUAL FRAME IS DIRECTLY PROPORTIONAL TO AN AREA OF THE SHELF OF A RETAILER OCCUPIED BY PRODUCT; (see Marx, fig. 1 #20, #52, ¶¶ 14, 15, 21, 28, 33, 40, 41)(disclosing a continuous shelf edge display SCREEN EXTENDING OVER THE ENTIRE FACING SURFACE OF THE DISPLAY MODULE with individual product information corresponding to specific product placement locations on a plan-o-gram, wherein the gap between two different product prices is considered to be a digital dividing line.), and wherein the display area of the separate visual frames are each configured to display text data, graphics, dynamic content, and combinations thereof, (see Marx, fig. 1 #20, #52, ¶¶21, 28, 40-
outputting on the digital display a plurality of information from a first display mode of operation, wherein the plurality of information from the first display mode of operation is text data, graphics, dynamic content, or combinations thereof and related to the product, (see Marx, ¶¶ 21, 40-43)(disclosing price information and video that is related to the product);
	providing a user interface accessible from a remote location, (see Marx, ¶ 45), and
	providing a wireless communication interface configured to receive data representative of the plurality of information from a wireless network, (see Marx, ¶ 38).
	Marx fails to explicitly disclose a method wherein the shelf is configured to determine an amount of a product remaining on a shelf, and determining the amount of the product remaining on the shelf of the retailer when the product is removed from the shelf.  However that method is obvious in view of Behun. Behun discloses that “the computer determines the quantity of items within the first amount of space. In another aspect of this embodiment, the sensor senses the plurality of items in the
first amount of space a first instance, the sensor senses the plurality of items in the first amount of space a second instance, and the computer compares the information from the first instance and the second instance to determine changes in the quantity of items within the first amount of space.”
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Marx and behun.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference. 

14.    (Currently Amended) The method of claim 13, wherein the digital display is a touchscreen display, and wherein the permitting, through the display, to edit the plurality of information by touching the touchscreen display, (see Marx, ¶ 48).

15.    (Original) The method of claim 13, further comprising the digital display operating together with a plurality of digital displays, (see Marx, figs 1 and 2, ¶ 21).

Claims 6-9, 16, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marx et al., U.S. 2012/0120327 in view of Gentile et al., U.S. 2012/0228240, and further in view of Behun, et al., CA 2620039 A1.
Marx fails to disclose the following features taught by Gentile:
16.    (Original) The method of claim 13, further comprising providing a proximity sensor, wherein the proximity sensor is configured to detect a presence of a customer, wherein the outputting on the digital display the plurality of information from the first display mode of operation switches to outputting a plurality of information from a second display mode of operation upon detection of the presence of the customer, wherein the plurality of information from the second display mode of operation is text data, graphics, dynamic content, or combinations thereof, (see Gentile, ¶ 49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Marx and Gentile.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

This motivation is applied to all claims below by reference.

17.    (Currently Amended) The method of claim 16, wherein the proximity sensor is further configured to detect that the customer is in front of the digital display, wherein the outputting on the digital display the plurality of information from the second display mode of operation switches to outputting a plurality of information from a third display mode of operation upon detection of the customer in front of the digital display, wherein the plurality of information from the third display mode of operation is text data, graphics, dynamic content, or combinations thereof, (see Gentile, ¶ 49).

Claims 10, 11, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marx et al., U.S. 2012/0120327 in view of Williams et al., U.S. 2012/0223943, and further in view of Behun, et al., CA 2620039 A1.
Marx fails to disclose the following features taught by Williams:
18.    (Currently Amended) The method of claim 13, further comprising providing at least one camera configured for capture of imaging or a recognition of gestures, (see Williams, ¶ 70).
19.    (Currently Amended) The method of claim 18, wherein the user interfaces are is configured to be manipulated by the recognition of individual gestures, (see Williams, ¶ 70).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Marx and Williams with Behun.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

As per claims 1-11 and 20, these claims contain the same or similar features as claims 13-19 rejected above, and therefore the above rejections are applied herein by reference against the remaining claims.

Response to Arguments
	Applicant’s recent amendments are addressed by the new grounds of rejection provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL S GLASS/Primary Examiner, Art Unit 3627